Citation Nr: 1003110	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2009.  A transcript of the hearing is associated 
with the claims file.

During the Veteran's hearing, he indicated that he is not 
seeking a rating in excess of 20 percent for his left knee 
disability.  Therefore, the Board will only address the 
restoration issue.


FINDING OF FACT

Improvement in the Veteran's left knee disability was not 
adequately demonstrated by the evidence of record at the time 
of the November 2007 rating decision reducing the rating for 
the disability from 20 percent to 10 percent.


CONCLUSION OF LAW

The 20 percent disability rating for the Veteran's left knee 
disability was not properly reduced.  38 C.F.R. § 3.344 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).

In addition, 38 C.F.R. § 3.344 (a) provides that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. 

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  



Analysis

In the case at hand, the Veteran was granted service 
connection for a left knee disability in an April 1972 rating 
decision.  The disability was assigned a 10 percent rating 
effective January 18, 1972.  The rating was increased to 20 
percent, effective January 31, 2003, in a May 2003 rating 
decision.  The RO proposed to reduce the rating to 10 percent 
in an August 2007 rating decision.  In the November rating 
decision on appeal, the rating was decreased to 10 percent, 
effective March 1, 2008.  Thus, a 20 percent disability 
rating was in effect for less than 5 years at the time of the 
rating decision reducing the rating to 10 percent.  Never the 
less, the evidence must demonstrate improvement in the 
disability to justify the reduction,

The Veteran was afforded a VA examination of his left knee in 
August 2007.  A history of internal derangement of the knee 
was noted, and the examiner indicated that he did not have 
the Veteran's claims file available for review.  Upon 
examination, the Veteran endorsed left knee symptoms of pain 
and occasional severe flare-ups, swelling, weakness, 
tenderness, and instability.  Range of motion testing 
revealed flexion to 120 degrees, with pain at the endpoint of 
the motion.  There was no change in range of motion after 
repetitive motion.  The examiner noted that there were an 
audible clicking sound and a hitching sensation upon 
movement.  There was also tenderness at the medial aspect of 
the patella, but no redness, warmth or effusion.  Anterior-
posterior drawer testing was negative, and medial and 
collateral ligaments appeared to be stable with varus and 
valgus pressure.  McMurray's testing was also negative, but 
the examiner noted repeated clicking throughout repetitive 
range of motion.  An X-ray study of the left knee was normal.  
The examiner concluded by diagnosing the Veteran with 
internal derangement of the left knee.

Based on the foregoing evidence, the Board cannot conclude 
that a preponderance of the evidence establishes that 
improvement has been demonstrated with regard to the 
Veteran's service-connected left knee disability.  In so 
finding, the Board notes that the record also contains 
reports of VA examinations in April 2003 and June 2005, which 
indicate that range of motion was also to 120 degrees with no 
increased weakness, incoordination or lack of endurance 
following repetition, although motion decreased to 115 
degrees upon repetitive movement during the June 2005 
examination.  McMurray's and varus and valgus testing were 
both negative in previous examinations as well.  At these 
examinations, the Veteran reported similar symptoms to those 
he reported in August 2007, including pain, flare-ups, 
swelling, popping and stiffness.

In short, the August 2007 examination report does not reflect 
improvement in the Veteran's condition, particularly when 
compared to the April 2003 and June 2005 VA examinations 
reports.  There is little change with regard to the Veteran's 
symptoms and range of motion testing results were almost 
identical.  Moreover, the August 2007 examiner noted 
additional positive findings, including clicking sounds and a 
hitching sensation during range of movement.

Accordingly, restoration of a rating of 20 percent for the 
Veteran's service-connected left knee disability is 
warranted.


ORDER

Entitlement to restoration of a 20 percent disability rating 
for a left knee disability is granted, subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


